Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Betty Woodcock appeals the district court’s order accepting the recommendation of the magistrate judge and affirming the Commissioner’s denial of disability insurance benefits. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Woodcock v. Astrue, No. 2:12-cv-00474-AWA-TEM, 2013 WL 4714407 (E.D.Va. Aug. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.